UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4045



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WAYNE OLIVER VIANDS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. Jackson L. Kiser, Senior Dis-
trict Judge. (CR-97-80)


Submitted:   August 24, 1999             Decided:   September 21, 1999


Before HAMILTON and NIEMEYER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roland M.L. Santos, Harrisonburg, Virginia, for Appellant. Robert
P. Crouch, Jr., United States Attorney, Nancy S. Healey, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wayne Oliver Viands pled guilty to conspiracy to distribute

methamphetamine. On appeal, Viands alleges that the district court

erred by finding that he was the leader or organizer of the drug

conspiracy. Thus, he contends that his sentence was improperly en-

hanced four levels under U.S. Sentencing Guidelines Manual (“USSG”)

§ 3B1.1(a) (1998).

     We do not find that the district court clearly erred in

applying the enhancement.   See United States v. Perkins, 108 F.3d

512, 518 (4th Cir. 1997).   The evidence reveals that Viands headed

a drug conspiracy of greater than five persons, recruited his son

into the enterprise, and essentially oversaw the acquisition,

cutting, and distribution of the drugs, and collection of money

from sales.   See United States v. Harris, 39 F.3d 1262, 1270-71

(4th Cir. 1994); USSG § 3B1.1, comment.   (nn.2, 6).   Accordingly,

we affirm Viands’ sentence. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2